ORDER DENYING MOTION FOR RECONSIDERATION
INASMUCH as defendants did not assign as error on appeal the failure of the trial judge to place the burden of proving the absence of heat of passion or the absence of self-defense on the state, see State v. Brower & Johnson, 289 N.C. 644 (1976), they have waived their right now to complain about such errors. Hankerson v. North Carolina, --- U.S. ---, 53 L.Ed. 2d 306, 316, n. 8 (1977). Now, therefore, it is
ORDERED by the Court in Conference that defendants’ motion for reconsideration be and it is hereby denied.
This the 12th day of September, 1977.
James G. Exum, Jr. Associate Justice
For the Court